El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En sus méritos, este recurso envuelve la suficiencia de una ¡escritura de partición para transferir el título en un caso en que se trataba de menores y en que se bizo una adjudicación •en pago de deudas. Existe, sin embargo, una cuestión pre-liminar. Esos menores trataron de enajenar bienes gasá--dosles nominalmente a virtud de la escritura. El Registrador ■de San Germán, en septiembre de 1929, se negó a inscribir por el justificable motivo de que la finca que se pretendía ¡enajenar no figuraba a nombre de los alegados cedentes. Estos presentaron entonces una escritura de partición otor-gada en 1909, tendente a transferir dicho título. A la *934ameritada escritura de partición de por sí se le Rabia negado anteriormente inscripción en agosto de 1929, y no se apeló-de la decisión del registrador. Este sostiene, aparentemente,, que los recurrentes no pueden escudar su título o el origen, de éste en una escritura cuya inscripción ba sido denegada,, habiéndose consentido la negativa.
Empero, la escritura que tenemos ante nos agrega urt elemento que no estuvo ante el registrador cuando negó la inscripción de la escritura original de partición. El elemento adicional es una alegada confirmación, y ratificación hecha, por. las partes principalmente interesadas, a saber, los-menores actualmente mayores de edad que fueron afectados-por la aludida partición. Bajo estas circunstancias la con-junción de las dos escrituras presenta un estado de hecho que no estuvo anteriormente ante el registrador y la situa-ción total no es una consentida.
Tócanos entonces examinar el caso en sus méritos y ver primeramente la naturaleza de la escritura de particiónQue una escritura de esta naturaleza puede ser confirmada,, aparece de nuestras opiniones en el caso de Ledesma et al. v. Agrait, 19 D.P.R. 567, y más especialmente de nuestras decisiones en los casos de Vázquez v. Santalís et al., 26 D.P.R. 677; Carrasquillo et al. v. Bertrán et al., 26 D.P.R. 582; Díaz et al. v. Balseiro & Giorgetti et al., 27 D.P.R. 141,. confirmada por la Corte de Circuito de Apelaciones bajo el título de Llenza et al. v. Balseiro & Giorgetti, 285 Fed. 132, citando con aprobación del caso de Vázquez v. Santalís,. supra. Muchas de estas decisiones hicieron distinción del caso de Longpré v. Díaz, 237 U. S. 512.
Todos los casos citados, a excepción del de Ledesma v. Agrait, demuestran que los menores, al llegar a su mayoridad,, pueden confirmar o ratificar una escritura de partición en que se hace una adjudicación en pago de deudas. Según se-dijo en el caso de Carrasquillo v. Bertrán, supra, donde-estaba envuelta una escritura de partición, tal enajenación *935“puede ser convalidada, confirmada o reconocida, o dársele vida legal por vez primera por el menor cnando éste goza de la plena capacidad que le otorga sn mayoría de edad”.
En este caso en particular aparece igualmente de la escri-tura de partición que los menores eran las únicas personas que podían reclamar el título, y aun si las adjudicaciones hechas a otras personas fueran enteramente nulas, sin embargo, los cedentes, que han dejado de ser menores de edad, están completamente impedidos de reclamar el título.
Debe notarse que en todos o casi todos los casos en que se impugnaron las adjudicaciones hechas en pago de deudas, la propiedad envuelta fue traspasada a otras personas dis-tintas a los menores mismos. En el presente caso, los bienes de cuya inscripción se trata fueron adjudicados directamente a los menores, no a un tercero.

Debe revocarse la nota recurrida y efectuarse la inscrip-ción.